Title: From John Adams to James Madison, 5 May 1813
From: Adams, John
To: Madison, James



Dear Sir Quincy May 5th 1813

I ought to make an apology to you for the trouble I give you to read so many of my letters upon subjects with which perhaps I should have nothing to do. but as I am requested to give a simple letter of introduction to a gentleman going to Washington, I could not refuse it.
Mr Andrew Eliot a respectable Merchant of Boston has a petition to present to the Administration or to the legislature or to both upon a private affair of which I know nothing but he is a son of Dr John Eliot lately deceased and a Grandson of Dr Andrew Eliot both of the same respectable church in Boston with both of whom I was long acquainted and knew them to be learned ingenious virtuous  and pious clergymen I have never heard any thing of the character and conduct of this son and Grandson inconsistent with the education he must have had or unworthy of his Ancestors, I write this merely as an introduction that you may know something of the person and that he may be saved the awkwardness of introducing himself to a President of the United States with invariable esteem, your humble/Servant.

John Adams